Motion to Withdraw Granted; Affirmed and Memorandum Opinion filed
March 26, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00889-CR

                      NOE GERARDO MORIN, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1306502

               MEMORANDUM                         OPINION
      A jury found appellant guilty of murder. Appellant entered a plea of true to
the enhancement paragraphs in the indictment, and the jury assessed punishment at
life in prison. On September 26, 2013, the trial court sentenced appellant to
confinement for life in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a timely notice of appeal.
       Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit.1 The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Counsel has complied with
the Anders procedures set out in Kelly v. State, 436 S.W.3d 313, 319–20 (Tex.
Crim. App. 2014). A copy of the appellate record was provided to appellant, and
appellant was advised of the deadline to file any pro se response to counsel’s brief.
Appellant was granted two extensions of time to file a responsive brief. When the
second extension was granted, the court noted that no further extensions would be
granted absent exceptional circumstances. As of this date, more than sixty days
have passed since the extended deadline and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.

                                           PER CURIAM


       1
        Appellant’s previous appointed counsel also filed an Anders brief, but new counsel was
appointed after the trial court determined that the previous counsel had not complied with the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
                                              2
Panel consists of Justices Christopher, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3